UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04529) Exact name of registrant as specified in charter:	Putnam Michigan Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2014 Date of reporting period:	February 28, 2014 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 2/28/14 (Unaudited) Key to holding's abbreviations AGM — Assured Guaranty Municipal Corporation AGO — Assured Guaranty, Ltd. AMBAC — AMBAC Indemnity Corporation FGIC — Financial Guaranty Insurance Company G.O. Bonds — General Obligation Bonds NATL — National Public Finance Guarantee Corp. Q-SBLF — Qualified School Board Loan Fund U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (96.7%) (a) Rating (RAT) Principal amount Value California (1.1%) CA State G.O. Bonds, 5 1/4s, 2/1/29 A1 $700,000 $789,607 Connecticut (0.7%) CT State Hlth. & Edl. Fac. Auth. VRDN (Yale U.), Ser. V-2, 0.01s, 7/1/36 VMIG1 500,000 500,000 Guam (1.3%) Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB+ 750,000 775,058 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A- 150,000 154,443 Michigan (87.0%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB- 180,000 182,752 Ann Arbor, School Dist. G.O. Bonds, Q-SBLF, 5s, 5/1/29 Aa2 565,000 626,342 Charles Stewart Mott G.O. Bonds (Cmnty. College Fac.), NATL, 5s, 5/1/19 Aa3 1,000,000 1,050,110 Dearborn, School Dist. Bldg. & Site G.O. Bonds, Ser. A, Q-SBLF, 5s, 5/1/30 Aa2 330,000 356,476 Detroit, Downtown Dev. Auth. Tax Increment Tax Alloc. Bonds (Dev. Area No. 1), Ser. A, NATL, 4 3/4s, 7/1/25 A 1,500,000 1,305,945 Detroit, Swr. Disp. Rev. Bonds Ser. B, AGM, 7 1/2s, 7/1/33 AA- 1,000,000 1,073,940 (Second Lien), Ser. B, NATL, FGIC, 5s, 7/1/36 A 1,075,000 1,020,863 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA- 1,300,000 1,341,925 Eaton Rapids Pub. Schools G.O. Bonds Q-SBLF, 4s, 5/1/17 AA- 595,000 649,335 Ser. D, Q-SBLF, 4s, 5/1/16 AA- 500,000 534,900 Fenton, Area Pub. Schools G.O. Bonds (School Bldg. & Site), NATL, Q-SBLF, 5s, 5/1/23 Aa2 1,000,000 1,058,390 Flat Rock, Cmnty. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/22 Aa2 1,425,000 1,570,065 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 300,000 313,104 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 BB-/P 225,000 224,996 Genesee Cnty., Wtr. Syst. G.O. Bonds, 5 3/8s, 11/1/38 AA 500,000 529,805 Gibraltar, School Dist. G.O. Bonds (School Bldg. & Site), NATL, FGIC, Q-SBLF, 5s, 5/1/21 (Prerefunded 5/1/14) Aa2 500,000 503,770 Grand Rapids, Rev. Bonds (Sanitation Swr. Syst.), 5s, 1/1/37 Aa1 300,000 324,882 (San. Swr. Sys.), NATL, 5s, 1/1/20 Aa1 500,000 529,335 Grand Valley, Rev. Bonds (MI State U.), 5 3/4s, 12/1/34 A+ 500,000 543,155 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds (Bronson Hosp.), Ser. A, AGM, 5s, 5/15/26 AA- 2,000,000 2,103,220 Kentwood, Economic Dev. Rev. Bonds (Holland Home), 5 5/8s, 11/15/32 BB+/F 350,000 353,283 Lake Superior State U. Rev. Bonds, AGM, 4s, 11/15/18 AA- 500,000 543,880 Lansing, Board of Wtr. & Ltg. Util. Syst. Rev. Bonds, Ser. A, 5s, 7/1/37 Aa3 1,000,000 1,057,670 Livonia, Pub. School Dist. Bldg. & Site G.O. Bonds, Ser. I, AGM, 5s, 5/1/36 AA- 500,000 525,070 Marysville, Pub. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 Aa2 1,640,000 1,772,430 MI Higher Ed. Fac. Auth. Rev. Bonds (Alma College), 5 1/4s, 6/1/33 Baa1 1,000,000 1,027,410 (Kalamazoo College), 5s, 12/1/33 (Prerefunded 12/1/17) AAA/P 500,000 580,005 MI Muni. Board Auth. Rev. Bonds (Downtown), Ser. A, 5s, 5/1/22 Aa2 500,000 557,535 MI Pub. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 1/1/27 A2 700,000 749,980 MI State Bldg. Auth. Rev. Bonds Ser. I, 6s, 10/15/38 Aa3 2,000,000 2,221,020 FGIC, NATL, zero %, 10/15/22 Aa3 1,500,000 1,045,065 MI State Fin. Auth. Rev. Bonds (Unemployment Oblig. Assmt.), Ser. B, 5s, 7/1/23 Aaa 750,000 760,800 (Unemployment Oblig. Assmt.), Ser. B, 5s, 7/1/22 Aaa 500,000 551,020 (Trinity Hlth.), Ser. A, 5s, 12/1/16 Aa2 1,000,000 1,110,090 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 1,000,000 1,084,710 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A2 1,500,000 1,503,465 (Sparrow Hosp.), 5s, 11/15/31 A1 1,000,000 1,019,160 (Ascension Hlth.), Ser. B, 5s, 11/15/25 AA+ 1,000,000 1,111,120 MI State Hsg. Dev. Auth. Rev. Bonds (Rental Hsg.), Ser. D, 3.95s, 10/1/37 AA 1,050,000 945,389 MI State Strategic Fund Ltd. Mandatory Put Bonds (6/2/14) (Dow Chemical), Ser. A-1, 6 3/4s, 12/1/28 Baa2 200,000 202,570 MI State Strategic Fund Ltd. Rev. Bonds (United Methodist Retirement Cmntys., Inc.), 5 3/4s, 11/15/33 BBB+/F 500,000 503,420 (MI House of Representatives Fac.), Ser. A, AGO, 5 1/4s, 10/15/21 AA- 1,500,000 1,659,945 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 Aa3 1,500,000 1,859,715 (Evangelical Homes of MI), 5 1/4s, 6/1/32 BB+/F 400,000 376,688 (Cadillac Place Office Bldg.), 5 1/4s, 10/15/26 A1 750,000 822,300 MI State Strategic Fund, Ltd. Rev. Bonds (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 3,000,000 3,642,209 MI State Trunk Line Fund Rev. Bonds, 5s, 11/15/20 AA+ 500,000 589,075 MI State U. Rev. Bonds Ser. A, 5s, 8/15/38 Aa1 1,000,000 1,077,990 Ser. C, 5s, 8/15/18 Aa1 1,000,000 1,162,560 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/34 B- 1,250,000 1,031,450 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 Baa2 500,000 507,160 Northern Michigan U. Rev. Bonds, Ser. A, AGM, 5s, 12/1/26 AA- 1,000,000 1,068,320 Oakland Cnty., Bldg. Auth. Rev. Bonds, 3s, 11/1/17 Aaa 600,000 641,622 Oakland U. Rev. Bonds 5s, 3/1/37 A1 500,000 520,705 Ser. A, 5s, 3/1/33 A1 500,000 530,460 Plymouth, Charter Twp. G.O. Bonds, 4s, 7/1/25 AA 1,000,000 1,037,250 Roseville, School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 Aa2 1,500,000 1,596,735 Saginaw, Hosp. Fin. Auth. Rev. Bonds (Convenant Med. Ctr.), Ser. H, 5s, 7/1/30 A 1,000,000 1,023,870 Star Intl. Academy Rev. Bonds (Pub. School Academy), 5s, 3/1/33 BBB 400,000 369,080 Troy, City School Dist. Bldg. & Site G.O. Bonds, Q-SBLF, 5s, 5/1/28 AA 500,000 559,675 U. of MI Rev. Bonds, Ser. A, 5s, 4/1/39 Aaa 500,000 550,690 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.) FGIC, NATL, 5s, 12/1/25 A 1,000,000 1,079,380 Ser. C, 5s, 12/1/22 A2 1,000,000 1,070,700 Wayne St. U. Rev. Bonds Ser. A, 5s, 11/15/34 Aa2 500,000 531,145 AGM, 5s, 11/15/25 Aa2 1,000,000 1,109,120 Western MI U. Rev. Bonds 5 1/4s, 11/15/40 A1 500,000 525,455 5 1/4s, 11/15/30 A1 200,000 219,410 Zeeland, Pub. Schools G.O. Bonds, AGM, 4s, 5/1/17 AA- 250,000 272,830 Nebraska (1.5%) NE State Edl. Fin. Auth. VRDN (Creighton U.), 0.03s, 7/1/35 VMIG1 1,000,000 1,000,000 Puerto Rico (3.2%) Cmnwlth. of PR, G.O. Bonds Ser. A, FGIC, 5 1/2s, 7/1/21 BB+ 500,000 421,250 (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 BB+ 210,000 160,215 Ser. A, 5 1/4s, 7/1/26 BB+ 500,000 398,460 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds, Ser. A, 5s, 7/1/42 BBB 375,000 240,473 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. C 5 1/4s, 8/1/41 A+ 500,000 383,455 5 1/4s, 8/1/40 AA- 375,000 314,531 5s, 8/1/46 AA- 345,000 275,769 Texas (1.0%) Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (TX Hlth. Resources), Ser. C, 0.05s, 11/15/33 VMIG1 700,000 700,000 Virgin Islands (0.9%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A 6s, 10/1/39 Baa3 380,000 382,474 5s, 10/1/25 Baa2 200,000 211,572 TOTAL INVESTMENTS Total investments (cost $64,779,626) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $69,514,519. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $64,767,776, resulting in gross unrealized appreciation and depreciation of $3,667,928 and $1,224,456, respectively, or net unrealized appreciation of $2,443,472. The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Education 18.0% Healthcare 17.2 Local debt 16.1 Utilities 12.8 State debt 10.8 The fund had the following insurance concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): AGM 18.7% Q-SBLF 13.3 NATL 10.9 Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $67,211,248 $— Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 25, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 25, 2014
